Citation Nr: 1511401	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-24 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for total abdominal hysterectomy and right salpingo-oophorectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION


The Veteran served on active duty from February 1993 to May 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Waco, Texas.  

The Board has recharacterized the issue on appeal entitlement to service connection for total abdominal hysterectomy and right salpingo-oophorectomy.  The rating decision and statement of the case indicated that a left salpingo-oophorectomy was conducted.  This is incorrect as the surgical report related to the hysterectomy, indicates removal of the right uterine appendages and ovary, with the left side being normal.  

FINDINGS OF FACT

1.  The evidence reveals that the Veteran required a total abdominal hysterectomy and right salpingo-oophorectomy in February 2006.  

2.  There is no credible evidence linking the post-service total abdominal hysterectomy and right salpingo-oophorectomy to service or any service-connected disability.  


CONCLUSION OF LAW

A total abdominal hysterectomy and right salpingo-oophorectomy was not incurred in or aggravated by active military service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to her claim for service connection in a letter dated September 2009 which was prior to the initial RO rating decision denying the benefits sought in October 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor her representative has alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, post-service medical records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in September 2009 and October 2014, which are adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

It is not contended, nor does the evidence show that the claimed total abdominal hysterectomy and right salpingo-oophorectomy was performed during service.  Rather, the Veteran's claim is that her post-service hysterectomy was necessary secondary to her service-connected endometriosis.

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran claims entitlement to service connection for total abdominal hysterectomy and left salpingo-oophorectomy.  She did not have this surgical procedure during active military service; rather it was conducted in February 2006, approximately seven years after she separated from service.  

Service connection for endometriosis was granted effective from the date of separation from service.  Post-service medical records reveal continued treatment for a variety of gynecological symptoms.  In August 2005 laparoscopic evaluation with adhesiolysis and partial right-side ovary resection, salpingolysis of the Veteran was conducted.  While adhesions were present the operative report stated that there was no indication of endometriosis.  

A private medical record shows that in February 2006, the Veteran was admitted as an inpatient with a small uterus myomatous, with menomenorrhagias suspected adenomyosis uteri intema and extensive adhesions.  This report noted the previous laparoscopic evaluation in August 2005.  On February 8, 2006 an abdominal hysterectomy was performed, including the appendages on the right side, as well as removal of adhesions in the pelvis minor.  The appendages on the left side were normal and remained.  On histological examination the uterus had signs of chronic cervix inflammation and akanthosis of the portio; the ovary presented small cystic ovary follicles.  There were no signs indicative of endometriosis of the ovary and no indication of malignant growths.  

In September 2009, a VA examiner reviewed the medical history noting the August 2005 laparoscopy, with no evidence of endometriosis on pathology report, and the February 2006 total abdominal hysterectomy, with right oophorectomy.  Again, the pathology report after this procedure was noted to be negative for the presence of endometriosis.  The examiner stated that the August 2005 laparoscopy and the February 2008 total abdominal hysterectomy, with right salpingo-oophorectomy were not due to the service-connected endometriosis.  

A June 2010 letter from the Veteran's non-VA treating physician states that the Veteran's service-connected endometriosis was complicated by chronic pelvic pain and menomenorrhagia which were unsuccessfully treated medically.  The physician stated

because of continued menomenorrhagia, dyspareunia and chronic pelvic pain due to endometriosis, an abdominal hysterectomy, as a last resort, was decided upon and performed in February 2006.  Endometriosis does not resolve spontaneously I have reviewed all of [the Veteran's] service records and in my Medical opinion her hysterectomy was definitely NOT ELECTIVE it was ABSOLUTELY NECESSARY.

This medical opinion is of little probative value.  Initially the physician states that the service-connected endometriosis was complicated by chronic pelvic pain and menomenorrhagia, not that the service-connected disorder was the cause, but in fact the opposite, that the nonservice-connected symptoms aggravated the service-connected disorder.  Further, while the physician then states that the endometriosis caused the symptoms requiring the hysterectomy, he does not account for the pathology reports after the surgery that failed to show any endometriosis.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In February 2014, a VA physician's medical opinion was that the total abdominal hysterectomy and right salpingo-oophorectomy was "less likely than not (less than 50 percent probability) incurred in or caused by" the service-connected endometriosis.  Specifically, the examiner reviewed evidence of record and noted that while the pre-operative diagnosis requiring the hysterectomy was endometriosis, this diagnosis was not confirmed on post-operative pathology evaluation that showed no endometriosis.  To counter the physician's statement above the examiner stated that endometriosis had been known to regress and recur; and this was shown when the diagnosis was made during service, and the pathology reports conducted subsequent to the hysterectomy, which clearly showed an absence of endometriosis.

The competent and probative evidence of record indicates that the Veteran's total abdominal hysterectomy and right salpingo-oophorectomy were not related to, or caused by, her service-connected endometriosis.  The single medical opinion submitted in an attempt to link the two is not probative as the physician indicates conflicting causation and does not account for the pathological evidence that shows an absence of endometriosis at the time of the hysterectomy.  The preponderance of the evidence is against the claim for service connection for total abdominal hysterectomy and right salpingo-oophorectomy; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Service connection for total abdominal hysterectomy and right salpingo-oophorectomy is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


